DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments titled Remarks of 7/1/2022 with respect to the 35 U.S.C. § 103 rejections of claim(s) 12-23 on pages 6-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 12-14 and 16-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaebler et al. (US 9558664, hereinafter Gaebler; already of record in the IDS), in view of Zhang (CN 105989740; citations based on translation provided in the IDS), further in view of Max et al. (US 2018/0136666, hereinafter Max; already of record).

Regarding claim 12, Gaebler discloses:
A method for determining or managing a parking space map, wherein the parking space map describes states of occupancy of parking spaces for a motor vehicle in a parking space area (Col. 4 Lines 39-58), the method comprising:
recording, by a control device of the motor vehicle, a position sequence covering a predetermined operating section of geodetic positions or positions relatable to the geodetic positions that are visited by the motor vehicle (Col. 4 Line 59 - Col. 5 Line 11, i.e. the control device are UEs);
determining, by the control device of the motor vehicle, a parking criterion indicating an occurrence of parking of the motor vehicle (Col. 19 Lines 44-59);
…transmitting, by a communication device of the motor vehicle, the position sequence to a server device (Col. 4 Line 59 - Col. 5 Line 11);
…

	Gaebler does not disclose:
…
in response to determining the parking criterion indicating an occurrence of parking of the motor vehicle, transmitting…
in response to determining the parking criterion indicating an occurrence of parking of the motor vehicle, comparing, by the server device, the position sequence with model parking trajectories, wherein the position sequence includes a plurality of distinct positions;
determining based on a result of the comparing, by the server device, whether the position sequence describes a parking trajectory on a parking space in the parking space area; and
marking as occupied, by the server device, a parking space described by a final position in the position sequence, the marking being in response to determining the position sequence describes the parking trajectory on the parking space.	
However in the same field of endeavor, Zhang teaches electronic applications related to the monitoring to parking stall (Paragraph [0002]) and more specifically:
…
in response to determining the parking criterion indicating an occurrence of parking of the motor vehicle (Paragraphs [0022]-[0024] and [0026]-[0027], i.e. Zhang teaches that the processing can occur after the vehicle stops moving. Gaebler above teaches the transmitting…), transmitting…;
in response to determining the parking criterion indicating an occurrence of parking of the motor vehicle (Paragraphs [0022]-[0024] and [0026]-[0027], i.e. Zhang teaches that the processing can occur after the vehicle is parked. Max below teaches the comparing…), comparing…;
…
marking as occupied, by the server device, a parking space described by a final position in the position sequence, the marking being in response to determining the position sequence describes the parking trajectory on the parking space (Paragraphs [0022]-[0023], i.e. the processor marking a parking space as occupied based on vehicle trajectory).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Gaebler to incorporate …in response to determining the parking criterion indicating an occurrence of parking of the motor vehicle, transmitting…; in response to determining the parking criterion indicating an occurrence of parking of the motor vehicle comparing…; marking as occupied, by the server device, a parking space described by a final position in the position sequence, the marking being in response to determining the position sequence describes the parking trajectory on the parking space …, as taught by Zhang. Doing so would allow for a driver to more quickly find a parking spot by monitoring parking space occupancy, as recognized by Zhang (Paragraph [0004]).

The combination of Gaebler and Zhang does not teach:
…
…comparing, by the server device, the position sequence with model parking trajectories, wherein the position sequence includes a plurality of distinct positions;
determining based on a result of the comparing, by the server device, whether the position sequence describes a parking trajectory on a parking space in the parking space area; and
…
However in the same field of endeavor, Max teaches a method for providing data for a first trajectory and a second trajectory where trajectory data relating to the first and second trajectories are captured (Abstract) and more specifically teaches:
…
…comparing, by the server device, the position sequence with model parking trajectories, wherein the position sequence includes a plurality of distinct positions (Paragraphs [0033]-[0036] and [0096]-[0103], i.e. Max teaches comparing vehicle trajectory with trajectory database data to drive into a parking space. Zhang above teaches that the processing can occur after the vehicle is parked);
determining based on a result of the comparing, by the server device, whether the position sequence describes a parking trajectory on a parking space in the parking space area (Paragraphs [0033]-[0036] and [0096]-[0103], i.e. comparing vehicle trajectory with trajectory database data to drive into a parking space); and
…
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Gaebler to incorporate …comparing, by the server device, the position sequence with model parking trajectories, wherein the position sequence includes a plurality of distinct positions; determining based on a result of the comparing, by the server device, whether the position sequence describes a parking trajectory on a parking space in the parking space area; and …, as taught by Max. Doing so would allow for data relating to a trajectory of a vehicle to be transmitted to a vehicle in such a way that requires as little memory as possible and low bandwidths, as recognized by Max (Paragraphs [0013]-[0014]).

Regarding claim 13, the combination of Gaebler, Zhang, and Max teaches all of the limitations of claim 12. Additionally, Gaebler discloses: further comprising recording the position sequence of the motor vehicle cyclically (Col. 6 Line 63 - Col. 7 Line 6, i.e. updating a navigation device route periodically requires an update of a position sequence periodically; Col. 8 Lines 46-57, i.e. a GPS and other temporal data have a time associated with them), wherein the predetermined operating section is defined by a number of positions to be stored (Fig. 8 Elements 813a-813i; Col. 22 Lines 32-35, i.e. it can be defined by any number of positions which can be stored).

Regarding claim 14, the combination of Gaebler, Zhang, and Max teaches all of the limitations of claim 13. Additionally, Gaebler discloses: wherein recording the position sequence uses a ring memory configured to overwrite an oldest recorded position by a latest recorded position (Col. 28 Lines 23-32, i.e. any type of dynamic memory or RAM can follow a first-in first-out process, i.e. ring memory).

Regarding claim 16, the combination of Gaebler, Zhang, and Max teaches all of the limitations of claim 12. Additionally, Gaebler discloses: further comprising determining the geodetic positions using a piece of position information of a sensor of a global navigation satellite system of the motor vehicle (Col. 13 Lines 4-18), wherein the geodetic positions are refined by map matching or dead reckoning (Col. 13 Lines 4-18).

Regarding claim 17, the combination of Gaebler, Zhang, and Max teaches all of the limitations of claim 12. Additionally, Gaebler discloses: wherein the parking criterion includes a switching off of an engine or of an ignition of the motor vehicle (Col. 5 Lines 39-41).

Regarding claim 18, the combination of Gaebler, Zhang, and Max teaches all of the limitations of claim 12. Additionally, Gaebler discloses: further comprising determining a parking direction or a parking position or a parking error by evaluating the position sequence (Col. 4 Line 59 - Col. 5 Line 2, i.e. trajectory data used during searching for parking).

Regarding claim 19, the combination of Gaebler, Zhang, and Max teaches all of the limitations of claim 12. Additionally, Gaebler discloses: further comprising determining a piece of description information to be assigned to the parking space through statistical evaluation (Col. 6 Lines 33-53, i.e. recommended for parking is a piece of description information).

Regarding claim 20, the combination of Gaebler, Zhang, and Max teaches all of the limitations of claim 12. Additionally, Gaebler discloses:
further comprising:
determining, by the control device of the motor vehicle, whether a restart criterion for the motor vehicle is met (Col. 5 Lines 39-41; Col. 19 Line 60-End, i.e. delineating a journey by splitting the trajectory data by a parking event, e.g. one determined by a car engine shutting off,  is determining when the vehicle has restarted);
transmitting, by the communication device of the motor vehicle, a most recently stored position sequence or a piece of identification information to the server device (Col. 12 Lines 34-45, i.e. transmitting an associated identifier of a vehicle to a remote database);
identifying, by the server device, the motor vehicle based on the most recently stored position sequence or the piece of identification information (Col. 12 Lines 34-45, i.e. transmitting an associated identifier of a vehicle to a remote database); and
marking, by the server device, the parking space occupied by the motor vehicle as available (Col. 4 Lines 27-33).

Regarding claim 21, the combination of Gaebler, Zhang, and Max teaches all of the limitations of claim 12. Additionally, Gaebler discloses:
further comprising determining a piece of usage information for the parking space between the points in time of parking and of exiting the parking space (Col. 11 Lines 4-12; Col. 13 Lines 31-34, i.e. parking availability information used after the vehicle was parked or during a stop-over).

Regarding claim 22, the combination of Gaebler, Zhang, and Max teaches the method of 
claim 12. Gaebler further discloses:
further comprising:
managing, by the server device, a traffic information map (Col. 10 Lines 12-42);
transmitting, by the communication device of the motor vehicle, an instantaneous 
position of the motor vehicle to the server device at regular intervals (Col. 10 Lines 12-42, i.e. GPS data association); and
determining, by the server device, a traffic route to the parking space area by evaluating a piece of traffic situation information (Col. 10 Lines 12-42, i.e. navigation related services linked to parking availability detection),…
Gaebler does not explicitly disclose:
…
…wherein the regular intervals are at least ten times longer than time intervals of the geodetic positions of the position sequence.
However, Gaebler suggests/infers:
…
…wherein the regular intervals are at least ten times longer than time intervals of the geodetic positions of the position sequence (Col. 22 Line 57- Col. 23 Line 4, i.e. asking for driver confirmation in order to upload trajectory data would take at least ten times longer compared to regular automatic GPS signal updates).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Gaebler to incorporate the teachings of … wherein the regular intervals are at least ten times longer than time intervals of the geodetic positions of the position sequence, as inferred by Gaebler. Doing so would extract parking availability information for distribution to other client devices after the user has confirmed the action, as recognized by Gaebler (Col. 23 Lines 1-4). 

Regarding claim 23, the claim(s) recites analogous limitations to claim(s) 12 above, and is therefore rejected on the same premise.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gaebler, Zhang, and Max as applied to claim 13 above, further in view of Konrardy et al. (US 10386845, hereinafter Konrardy; already of record).

The combination of Gaebler, Zhang, and Max teaches the method of claim 13. The 
combination of Gaebler, Zhang, and Max does not teach: wherein recording the position sequence is paused if the motor vehicle stops moving.
	However in the same field of endeavor, Konrardy teaches methods and systems autonomously parking and retrieving vehicles (Abstract) and more specially wherein recording the position sequence is paused if the motor vehicle stops moving (Col. 28 Line 57 - Col. 29 Line 5; Col. 57 Line 23-28, i.e. once certain criteria occurs, e.g. stopping due to reaching a destination, an end signal is given and sensor data, e.g. GPS data from a GPS unit, is no longer received and processed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Gaebler to incorporate the teachings of wherein recording the position sequence is paused if the motor vehicle stops moving, as taught by Konrardy. Doing so would allow for the communication of an end signal to stop recording data when said data is no longer needed, e.g. the reaching of a destination, which would in turn save memory, as recognized by Konrardy (Col. 28 Line 57 - Col. 29 Line 5).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL REICH whose telephone number is (571) 272-5286.  The examiner can normally be reached on M-F 9 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.T.R./
Examiner, Art Unit 3663           

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        10/7/2022